Citation Nr: 1713888	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Whether new and material evidence (NME) has been received to reopen a claim to establish basic eligibility for VA nonservice-connected pension benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the U.S. Army Reserves apparently from February 1963 until April 1964, with a verified 6 month period of active duty for training from March to September 1963, and thereafter was assigned to the standby U.S. Army Reserves until February 1971 (when he was discharged). This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 administrative decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.  In October 2013 this matter was remanded for further development.  

The RO administrative decision which denied the Veteran's claim for VA pension benefits addressed the matter de novo.  However, as there was a prior final Board decision in the matter denying the benefit sought, the question of whether NME has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  

The Board's October 2013 remand characterized this matter as warranting de novo review (under 38 C.F.R. § 3.156(c)(1)) because the appellant had submitted a photocopy of a document which was alleged to be an official service department document showing he was called to active duty during a period of war.  However, as will be discussed in greater detail below, his submission was not in fact a true photocopy of an official service department document not previously considered, and therefore de novo consideration of this claim under 38 C.F.R. § 3.156(c) is not warranted.  The issue has been recharacterized accordingly.   



FINDINGS OF FACT

1.  An  April 2004 Board decision denied the appellant basic eligibility to nonservice-connected VA pension because he lacked qualifying (wartime) service; he appealed the Board decision to the United States Court of Appeals for Veteran's Claims (Court) and then to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which affirmed the Board's April 2004 decision.  

2.  Evidence received since the April 2004 Board decision does not include any new evidence showing or suggesting that the appellant served on active duty during a period of war; does not relate to the unestablished threshold fact necessary to establish basic eligibility for VA pension benefits; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim seeking to establish basic eligibility for VA pension benefits may not be reopened.  38 U.S.C.A. §§  5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.156(c)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The, VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  The VCAA applies to the instant claim.  

In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of NME and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the Veteran may not have received Kent-compliant notice prior to the RO's initial adjudication of the instant claim, adequate notice was provided in a September 2009 statement of the case (SOC), and the matter was thereafter readjudicated in June 2016.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).   Furthermore, during the September 2012 hearing, the undersigned explained the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he has actual knowledge of those elements.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Therefore, the Board concludes that any earlier notice omission is harmless.   The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (VCAA notice error that does not affect the essential fairness of the adjudication is not prejudicial.)

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  In accordance with the Board's October 2013 remand directives, the VA has obtained the Veteran's service personnel records associated with his USAR service.  The Board finds that the RO has complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the September 2012 hearing, the undersigned discussed the evidence that is needed to substantiate the claim of nonservice-connected pension benefits and identified evidence that could be secured.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  The Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened and reconsidered if NME is received.  38 U.S.C.A. § 5108.  

 "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  NME can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the requirement of NME raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156 (a) as "enabling rather than precluding reopening." See Shade v. Shinseki, 24 Vet. App. 110 (2010).

If "at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  38 C.F.R. § 3.156(c)(1) (emphasis added). 

The Board's April 2004 decision denied basic eligibility for VA non service-connected pension because the appellant lacked qualifying wartime service.  That decision was affirmed in September 2006 and August 2007 by the Court and the Federal Circuit, respectively, and is final.  

The Veteran subsequently filed a request to reopen his claim.  He submitted what was purported to be a photocopy of a September 3, 1965 official letter, stating in relevant part "4. This order constitutes a call to active duty."  The record before the Board in April 2004 had included a letter dated September 3, 1965, with the contents essentially identical, the exception being that paragraph number 4 instead stated "This order does not constitute a call to active duty."  Notably, if were shown that the Veteran entered on active duty in September 1965, and served on active duty then for 90 days, he would meet the wartime service requirement for basic eligibility for VA pension.  See 38 C.F.R. § 3.2(f).

It is significant to note at this point that the Veteran's submission, while presumed credible for the purpose of reopening, is not material evidence, as the photocopy is not an official service department record.  Given the presumption of credibility, the Board initially characterized the issue as one warranting de novo review under 38 C.F.R. § 3.156(c), with the assumption that the original document underlying the photocopy was an official service department document.  The Board remanded the case for development of the record to authenticate the Veteran's submission, and resolve any inconsistency 

On remand, the Veteran's Reserve service records were obtained directly from the service department.  Those records contain the original (unaltered) version of the September 3, 1965, letter, which states that it "does not constitute a call to active duty" (emphasis added).  The authenticity of the version of the letter obtained on remand is supported by: (1) a 1967 Army personnel data review that demonstrates that the Veteran had 6 months of active duty military (i.e., the Veteran's six months of active duty service in 1963); (3) the Veteran's initial request for pension benefits, when he listed his active duty military service as February 1963 to April 1964 (4) and a May 2008 Army Board for Correction of Military Records (ABCMR) finding (following the Veteran's request to modify his DD 214 to include Reserve service) that there is "no evidence of record which shows the applicant served on active duty after September 1963."  Notably, "service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The record shows, through documents created contemporaneously with the Veteran's service, statements made by the Veteran regarding his active duty service, and the binding conclusion of the ABCMR, that the version of the September 1965 letter submitted by the Veteran has been "doctored" and is not authentic (i.e., it is inherently incredible and patently untrue).  See Duran v. Brown, 7 Vet. App. 216 (1994).  It is an alteration of a document previously considered, and was not issued by the service department; therefore, it cannot be new and material evidence.  

While some additional evidence received since the last final denial of basic eligibility may be "new," in that it was not previously associated with the record, none of it is material.  No additional document received (among the Reserve service personnel records) shows that the appellant served on active duty during a period of war.  Therefore, the Board finds that the claim seeking basic eligibility for VA nonservice-connected pension benefits may not be reopened.

Finally, to the extent that the Veteran has argued the applicability of Executive Order (EO) #11392 the Board finds that the RO was correct in determing that the EO, activating units of the Naval Reserve, Air Force Reserve, and the Air National Guard, did not apply to the Veteran (who served as a member of the Army Reserve).  See 2009 Statement of the Case.  


ORDER

The appeal to reopen a claim seeking basic eligibility for VA nonservice-connected pension benefits is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


